Citation Nr: 1411079	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for residuals of appendectomy.

3.  Entitlement to service connection for a heart disorder to include congestive heart failure.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable disability rating for scar, status post lipoma excision of the right forehead.

7.  Entitlement to an initial compensable disability rating for scar of the bilateral feet.

8.  Entitlement to an initial compensable disability rating for post operative residuals of right foot hammertoe repair.

9.  Entitlement to an initial compensable disability rating for post operative residuals of left foot hammertoe repair.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a July 2010 rating decision by the VARO in Columbia, South Carolina.

The issues of entitlement to service connection for obstructive sleep apnea, residuals of an appendectomy, a heart disorder, asthma, and hypertension and to an increased rating for post operative residuals of a bilateral foot hammertoe repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's scar of the forehead does not result in any characteristic of disfigurement, visible or palpable tissue loss or gross distortion or asymmetry of one or more feature or paired set of features), was not unstable or painful on examination and did not limit the function of the affected body part.

2.  The preponderance of the evidence shows that the Veteran's residual scars of the feet were superficial, less than 6 square inches (39 square centimeters), did not limit the function of the feet, were not unstable and were not tender or painful on examination. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected scar, status post lipoma excision of the right forehead have not been met or approximated for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 

2.  The criteria for a compensable disability rating for service-connected residual scars of the bilateral feet have not been met or approximated for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned to scars of the right forehead and bilateral feet.  The July 2009 and July 2010 rating decisions granted the Veteran's service connection claims and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the July 2009 and July 2010 determinations do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating scars and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, a February 2009 VA examination, and lay statements by the Veteran.  

The VA examination report dated in February 2009 reflects that the examiner obtained an oral history and an evaluation of the Veteran with respect to symptoms of the scars.  The examiner documented in detail the claimed symptoms and the results of his examination.  The Board notes that the VA examiner did not review the Veteran's claims file as part of the examination.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that the evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  As such, the Board finds the February 2009 VA examination is adequate for rating purposes with respect to the Veteran's increased rating claims for scars of the forehead and bilateral feet.  

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claims in September 2008.  Therefore, the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  

Scar, Status Post Lipoma Excision of the Right Forehead

The Veteran's scar, status post lipoma excision of the forehead is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which rates skin disorders or scars that result in disfigurement of the head, face or neck.  Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).

The preponderance of the evidence shows that the Veteran's scar of the forehead does not result in any characteristic of disfigurement, visible or palpable tissue loss or gross distortion or asymmetry of one or more feature or paired set of features.  Specifically, the December 2009 VA examination shows that there was a 1 cm by 2 mm scar on the Veteran's forehead.  The scar was superficial, smooth, horizontal and linear.  There was no evidence of inflammation, edema or keloid formation.  There was no skin breakdown and no limitations regarding the scar on daily activities.  There was no limitation of motion or other limitation of function caused by the scar.  Thus, the Veteran's scar of the forehead does not more closely approximate a compensable disability rating under Diagnostic Code 7800. 

The Board has considered whether the Veteran is entitled to a compensable rating under other Diagnostic Codes for scars.  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 6 square inches (39 square centimeters) under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  As the scar is located on the head, Diagnostic Codes 7801 and 7802 are not applicable.  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  A superficial scar that is painful on examination warrants a 10 percent disability rating under Diagnostic Code 7804.   Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The evidence of record shows that the Veteran's scar was not unstable or painful on examination and did not result in limitation of function of a body part.  Thus, the Veteran's scar of the right forehead does not warrant a compensable disability rating under an alternative diagnostic code.

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the scar of the forehead has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a compensable evaluation for service-connected scar of the forehead for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  



Scars, Residuals from Hammertoe Repair of the Bilateral Feet

The Veteran's residual scars to the bilateral feet are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which evaluates scars that are superficial and painful on examination.  Diagnostic Code 7804 provides that scars that are superficial and painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

A review of the evidence of record shows that the Veteran's scars of the bilateral feet were not painful on examination.  The VA examination in December 2008 reveals that the Veteran was a quadriplegic with minimal ability to use his hands.  He was alert, oriented and cooperative with the examination.  He had limited sensation from the neck down and he could not feel his feet.  There was no deformity to either foot as result of his scars.  The Veteran had scars to the great toe and toes two through four of the right foot.  Scar to the right great toe was 7 cm by 3 cm and the other scar to the toes was 2 cm by 2 mm.  The Veteran's scars due to hammertoes were to the anterior aspect of toes two through four of the left foot.  Scares were 2 cm by 2 mm on the second toe, 2 cm by 2 mm to third and fourth toe.  The examiner observed that the scars were smooth and superficial with no skin breakdown or disfigurement.  There was no limitation of function due to the scars, but the Veteran had limitation of motion, employment and daily activities secondary to paralysis.  Thus, the Veteran's residual scars to the bilateral feet do not more closely approximate a 10 percent disability rating under Diagnostic Code 7804. 

The Board has considered whether the Veteran is entitlement to a compensable rating under other Diagnostic Codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scars on appeal are located on other areas of the body, Diagnostic Code 7800 is not applicable.  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 6 square inches (39 square centimeters) under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008). Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The evidence of record shows that the Veteran's scars are not manifested by deep or limited motion of an area in excess of 6 square inches (39 square centimeters).   The Veteran's residual scars to the feet are superficial and do not cause limited motion that encompass an area of 144 square inches (929 square centimeters) or greater.  Furthermore, the evidence of record shows that the Veteran's scars are not unstable and do not result in limitation of function of a body part.  

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the scars of the bilateral feet have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a compensable evaluation for service-connected scars of the bilateral feet for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar of the forehead or residual scars to the bilateral feet are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule for a skin disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the scars have caused marked interference with his employment.  Furthermore, the medical record does not show that the Veteran's service-connected scars have necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to an initial compensable disability rating for scar, status post lipoma excision of the right forehead is denied.

Entitlement to an initial compensable disability rating for scar of the bilateral feet is denied.


REMAND

The Veteran contends that he had sleep apnea in service with continuous symptoms since discharge from active military service.  The Veteran was provided with a VA examination in June 2010 and the examiner provided an opinion on whether the Veteran's documented head injury during service caused his sleep apnea.  Current treatment records document that the Veteran has a current diagnosis of sleep apnea.  There is also evidence that the Veteran may have had symptoms of sleep apnea in service as an April 1979 service treatment record documents symptoms of severe tiredness and falling asleep even in the office.  Furthermore, the Veteran asserts that he has had continuous symptoms of sleep apnea since service.  Thus, the Veteran should be provided with another VA examination to determine if the Veteran's sleep apnea is related to the symptoms documented in service.  

With respect to the Veteran's service connection claims for asthma, heart disability to include congestive heart failure and hypertension, the Veteran was not provided with a VA examination.  The Veteran has a current diagnosis of congestive heart failure, cardiomyopathy and hypertension.  Furthermore, service treatment records document symptoms of chest pain, cough, shortness of breath and wheezing.   Veteran contends that he has had problems with asthma, chest, breathing and heart problems in service with a continuity of symptoms since discharge from service.  In light of the foregoing, the Veteran should be provided with a VA examination for a breathing disorder to include asthma and a heart disability.  The Veteran also indicates that his current heart disability and hypertension are caused by or aggravated by his sleep apnea.  Thus, if there is evidence that the Veteran's sleep apnea is related to service, then the VA examiner should also address whether the Veteran's sleep apnea caused or aggravated the Veteran's current heart disability and/or hypertension.

Regarding the Veteran's service connection claim for residuals of an appendectomy, the Veteran contends that his residuals of an appendectomy were permanently aggravated during military service.  His March 1978 entrance examination documents that the Veteran had an appendectomy prior to service. Thus, the appendectomy was noted at the time of enlistment and the Veteran is not entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The Veteran was provided with a VA examination in December 2009.  The examiner observed that there was a scar in the right lower quadrant; however, she determined that there were no residuals noted from the appendectomy and it was asymptomatic secondary to the Veteran's paralysis.  The examiner did not have a copy of the Veteran's claims file.  Furthermore, the Veteran's service treatment record documents numerous complaints of pain near the appendectomy during active military service.  Based on the foregoing, the Board finds that a remand is necessary to obtain a VA opinion on whether the Veteran's pre-existing appendectomy was aggravated during active military service. 

With respect to the Veteran's increased rating claims for post operative residuals of hammertoe repair of the bilateral feet, the Veteran was provided with a VA examination in February 2009.  The examiner did not discuss whether the Veteran had hammertoes that affected all toes without claw foot.  VA podiatry treatment records dated in 2007 document that the Veteran had hammertoe deformities, but did not specify whether the Veteran had hammertoe of all toes or single toes.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination to fully evaluate his service-connected post operative residuals of hammertoe repair of the bilateral feet.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination and opinion by an appropriate specialist for his service connection claim for a sleep apnea.  The claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether the Veteran's sleep apnea or any other sleep disorder found on examination at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is at least as likely as not related to any in-service disease, event, or injury to include the documented in service complaints of severe tiredness in April 1979. 

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.

2. Schedule the Veteran for a VA examination or examinations by an appropriate specialist or specialist with respect to the Veteran's service connection claims for asthma, heart disability to include congestive heart failure and hypertension.  The claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.   All appropriate testing should be conducted.  The examiner or examiners should provide an opinion as to the following:

a. Whether the Veteran's asthma or heart disability at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is related to any in-service disease, event, or injury to include any documented in service complaints of chest pain, cough, shortness of breath and wheezing. 

b. If the answer to question (a) is negative with respect to the Veteran's heart disability or asthma, then whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the asthma and/or heart disability was caused by or aggravated (chronically worsened) by his sleep apnea. 

c. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by or aggravated (chronically worsened) by his sleep apnea. 

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.

3. After completing the foregoing and associating any additional evidence with the claims file, scheduled the Veteran for an examination with respect to the Veteran's service connection claim for residuals of an appendectomy.  The claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.   All appropriate testing should be conducted.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to whether it is at least as likely as not (i.e., a  that the Veteran's pre-existing appendectomy was aggravated (permanently worsened) beyond the natural progression of the disability as the result of, or during, the Veteran's active service.  The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.

4. Schedule the Veteran with a VA examination in order to determine the current nature and severity of his bilateral hammertoes disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies should be completed.  The examiner must state whether the Veteran currently has hammertoes and if so, which toe or toes are affected.  The examiner should state whether either foot disability is manifested by claw foot.  An explanation must be provided for any opinions provided.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


